Exhibit 99.1 TripAdvisor Reports Second Quarter 2015 Financial Results NEEDHAM, MA, July23, 2015 — TripAdvisor, Inc. (NASDAQ: TRIP) today announced financial results for the second quarter ended June 30, 2015. · Total revenue increased 25% (approximately 35% on a constant currency basis) to $405 million, compared to $323 million for the second quarter of 2014. · GAAP net income was $58 million, or $0.40 per diluted share, compared to $68 million, or $0.47 per diluted share, for the second quarter of 2014. Non-GAAP net income was $79 million, or $0.54 per diluted share, compared to $81 million, or $0.55 per diluted share, for the second quarter of 2014. · Adjusted EBITDA decreased 5% (and increased approximately 15% on a constant currency basis) to $123 million, compared to $129 million for the second quarter of 2014. · Cash flow from operating activities was $200 million, or 49% of revenue, up 27% year-over-year; Free cash flow was $177 million, or 44% of revenue, up 30% year-over-year. · The Company enhanced its financial position by entering into a $1 billion five-year credit facility, which will be used for general corporate purposes. · Average monthly unique visitors grew 30% compared to the second quarter of 2014, reaching 375 million* and TripAdvisor now has250 million traveler reviews and opinions around the world. · The Company signed five new instant booking partnerships, including Marriott International and another major chain. TripAdvisor is now partnered with six of the top 10 global hotel chains to power direct bookings. “Our long-term business prospects grew stronger in the second quarter,” said Steve Kaufer, President and CEO of TripAdvisor. “We grew content by 50% reaching more than a quarter-of-a-billion reviews and opinions; we grew community by more than 30% to 375 million monthly unique users, we further deepened our relationships with large hotel partners to power direct bookings, and we extended our global reach in our newer attractions and restaurants businesses. We are making tremendous strides towards our long-term goal of helping more users around the world plan and book the perfect trip.”
